                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )   Case No. 20-03265-CV-S-MDH
                                                 )
ELMER MOSLEY,                                    )
                                                 )
                                                 )
                      Defendant.                 )


                                            ORDER

       Before the Court is the Government’s Petition to Determine Present Mental Condition of

an Imprisoned Person. (Doc. 1). The Magistrate Judge prepared a Report and Recommendation

recommending that Defendant be committed to the custody of the Attorney General to be

hospitalized for treatment in a suitable facility pursuant to 18 U.S.C. § 4245. The Report and

Recommendation is hereby ADOPTED and it is ORDERED that Defendant be committed

pursuant to § 4245.

       The findings of the Report and Recommendation are incorporated herein. Defendant is a

convicted prisoner serving multiple sentences of imprisonment, with a projected release date of

June 27, 2021. On October 29, 2019, he was transferred to the Medical Center for Federal Prisoners

(MCFP) in Springfield, Missouri for evaluation. Attached to the Petition is the July 27, 2020

Psychological Report of Cassandra Simmons, Psy.D., Staff Psychologist at the MCFP. (Doc. 1-2.)

       Prior to his transfer to the MCFP, Defendant had “not been compliant with taking his

medication for several months.” Id. at 2. He displayed “poor hygiene as evidenced by not taking

showers, urinating and defecating on his floor and milk cartons [and] wearing clothes for several




         Case 6:20-cv-03265-MDH Document 15 Filed 03/23/21 Page 1 of 4
days in a row.” Id. at 3. He “also had periods in which he stands in the middle of the floor naked

and hides in the corner of his cell in an effort not to be visible to staff.” Id. He was “emotionally

labile,” threatening to harm staff and yelling on the range on some days. Id. And, he was seen

“talking to unseen others, making odd hand movements, and writing disorganized letters to staff

due to his mental health decompensation.” Id.

       Shortly after arriving at the MCFP, Defendant began taking antipsychotic and antianxiety

medication, but has struggled with compliance. Id. at 8. His functioning has improved somewhat,

but paranoid behavior persists, evidenced by his flushing items down his toilet and flooding his

cell at the direction of Hitler, skipping meals because his food was poisoned, and writing letters

wherein he claimed to be the zodiac killer and threatened staff. Id. at 8-9. Also, throughout the

evaluation period, he endorsed ongoing thoughts of harming others. Id. at 9.

       Dr. Simmons diagnosed Defendant with Schizophrenia. Id. at 11. His psychotic symptoms

include visual and auditory hallucinations, i.e. seeing snakes and hearing horns, delusional beliefs,

including beliefs that he receives messages from Hitler to harm others and that he gets his water

supply from Jupiter, and disorganized behavior and speech, such as flushing objects down the

toilet and poor hygiene. Id. at 10. Dr. Simmons also found Defendant meets “full criteria for

Antisocial Personality Disorder,” based on his history of “a pervasive pattern of disregard for and

violation of the rights and safety of others.” Id.

       Dr. Simmons opined Defendant’s symptoms and resultant behavior “preclude him from

being able to function outside of secured housing status on a mental health unit,” and concluded

that he “presently manifests a severe mental illness, for which he needs custody for care and

treatment in a suitable facility.” Thus, Dr. Simmons recommended commitment under Section




          Case 6:20-cv-03265-MDH Document 15 Filed 03/23/21 Page 2 of 4
4245. Id.at 11. In response, Defendant formally objected to entering inpatient treatment. (Doc. 1-

3.)

        On defense counsel’s request, Shawna Baron, Psy.D., Licensed Psychologist, attempted to

conduct an additional psychological examination of Defendant on November 16, 2020. (Doc. 6.)

However, Defendant refused to participate in the evaluation. Id. at 2. Based on a review of

Defendant’s records, Dr. Baron agreed that Defendant suffers from schizophrenia and antisocial

personality disorder. Id. at 6. Furthermore, based on his “ongoing symptoms that have been

impairing in terms of his overall psychological functioning,” along with his “poor insight” and

“history of noncompliance and decompensation,” Dr. Baron concurred that Defendant “does

indeed suffer from a serious mental illness that requires inpatient treatment” and recommended

civil commitment under Section 4245. Id. at 7.

        An evidentiary hearing was held via Zoom video teleconferencing on March 2, 2021. (Doc.

11.) Defendant appeared, as did his attorney, David Mercer, and the Government was represented

by Shane McCullough. Defendant testified under oath that he does not believe he has a mental

illness. (Doc. 12 at 3.) He stated that he is taking medication voluntarily but does not know if it is

helpful to him and will only continue to do so if he feels like he needs it. Id. at 4. Lastly, he claimed

he can “handle” open population, although he “can’t make no guarantees.” Id. at 5.

        Defendant, by counsel, excepts to the Report and Recommendation. (Doc. 14). Defendant

objects on the ground that the preponderance of the evidence does not establish that Defendant is

“presently suffering from a mental disease or defect, the treatment for which he is in need of

custody in a suitable facility as required.” (Doc. 14, 3) (citing 18 U.S.C. § 4245(d)). This Court

disagrees. The expert opinions of Dr. Simmons and Dr. Baron both describe Defendant’s mental

illness and psychotic symptoms and the resultant disruptive and threatening behaviors, which




          Case 6:20-cv-03265-MDH Document 15 Filed 03/23/21 Page 3 of 4
persist despite some medication compliance. Further, Defendant’s testimony demonstrates his lack

of insight as to his mental illness and need for treatment, which hinders his ability to function

appropriately in an open environment. Accordingly, this Court concludes by a preponderance of

the evidence that Defendant is presently suffering from a mental disease or defect, for which he

needs care or treatment in a suitable facility.

                                          CONCLUSION

          The Report and Recommendation is adopted over Defendant’s objection. It is ORDERED

that Defendant be committed to the custody of the Attorney General in accordance with 18 U.S.C.

§ 4245.


IT IS SO ORDERED.

Dated: March 23, 2021                                       /s/ Douglas Harpool______
                                                           DOUGLAS HARPOOL
                                                           United States District Judge




           Case 6:20-cv-03265-MDH Document 15 Filed 03/23/21 Page 4 of 4
